EXHIBIT 10.22

SJW CORP.

RESTRICTED STOCK UNIT ISSUANCE AGREEMENT

RECITALS

A.    The Board has adopted the Plan for the purpose of retaining the services
of selected Employees of the Corporation (or any Parent or Subsidiary).

B.     Participant is to render valuable services to the Corporation (or a
Parent or Subsidiary), and this Agreement is executed pursuant to, and is
intended to carry out the purposes of, the Plan in connection with the
Corporation’s issuance of an equity incentive award under the Plan designed to
retain Participant’s continued service.

C.     All capitalized terms in this Agreement shall have the meaning assigned
to them in the attached Appendix A.

NOW, THEREFORE, it is hereby agreed as follows:

1.   Grant of Restricted Stock Units.   The Corporation hereby awards to the
Participant, as of the Award Date, Restricted Stock Units under the Plan. Except
as otherwise provided in this Agreement, the Restricted Stock Units shall vest
upon the attainment of a pre-established performance objective tied to total
shareholder return measured over a specified period, provided the Participant
continues in Service through the completion date of that measurement period.
Each Restricted Stock Unit which so vests shall entitle the Participant to
receive one share of Common Stock on the specified issue date. The number of
shares of Common Stock subject to the awarded Restricted Stock Units, the
applicable performance target for the vesting of those shares, the alternative
and special vesting provisions which may become applicable to such shares, the
date on which the vested shares shall become issuable to Participant and the
remaining terms and conditions governing the award (the “Award”) shall be as set
forth in this Agreement.

AWARD SUMMARY

Award Date:

 

                      , 20    

Number of Shares Subject to Award:

 

                 shares of Common Stock (the “Shares”)

Vesting Schedule:

 

The Shares shall vest upon the attainment of the Performance Objective set forth
in attached Schedule I, provided the Participant continues in Service through
the completion of the Measurement Period. However, the Shares may also vest in
accordance with the alternative vesting provisions of Paragraph 4 of this
Agreement and the special vesting provisions of Paragraph 6 of this Agreement.


--------------------------------------------------------------------------------


 

Issuance Schedule

 

Except as otherwise expressly provided in this Agreement, the Shares in which
the Participant vests in accordance with the provisions of this Agreement
(including the foregoing Vesting Schedule) will become issuable on the date (the
“Issue Date”) upon which occurs the earliest of the following dates or events:
(i)                  , 20   , (ii) the date of the Participant’s cessation of
Service or (iii) the closing date of a Change in Control transaction which
results in the accelerated vesting of the Restricted Stock Units pursuant to
Paragraph 6(c) of this Agreement. The actual issuance of the Shares shall be
subject to the Corporation’s collection of all applicable Withholding Taxes and
shall be effected on the applicable Issue Date or as soon as administratively
practicable thereafter, but in no event later than the close of the calendar
year in which such Issue Date occurs or (if later) the fifteenth (15th) day of
the third (3rd) calendar month following such Issue Date. The procedures
pursuant to which the applicable Withholding Taxes are to be collected are set
forth in Paragraph 8 of this Agreement.

 

2.   Limited Transferability.   Prior to actual receipt of the Shares which vest
and become issuable hereunder, the Participant may not transfer any interest in
the Award or the underlying Shares. Any Shares which vest hereunder but which
otherwise remain unissued at the time of the Participant’s death may be
transferred pursuant to the provisions of the Participant’s will or the laws of
inheritance or to the Participant’s designated beneficiary or beneficiaries of
this Award. The Participant may also direct the Corporation to issue the stock
certificates for any Shares which in fact vest and become issuable under the
Award during his or her lifetime to one or more designated family members or a
trust established for the Participant and/or his or her family members. The
Participant may make such a beneficiary designation or certificate directive at
any time by filing the appropriate form with the Plan Administrator or its
designee.

3.   Cessation of Service.   Except as otherwise provided in Paragraph 4 below,
should the Participant cease Service for any reason prior to the completion of
the Measurement Period, then the Restricted Stock Units subject to this Award
shall be immediately cancelled, and the Participant shall cease to have any
right or entitlement to receive any Shares under those cancelled units.

4.   Alternative Vesting.

(a)    Should any of the following events occur prior to the completion of the
Measurement Period: (i) the termination of the Participant’s Service by reason
of death or Permanent Disability, (ii) the Participant’s resignation from
Service for Good Reason  or (iii) the Corporation’s termination of the
Participant’s Service other than for Good Cause, then all the Restricted Stock
Units shall immediately vest, and the Participant shall thereupon become
entitled to the Shares underlying those vested units.

(b)   The Shares to which the Participant becomes entitled pursuant to Paragraph
4(a) shall be issued on the Issue Date triggered by his cessation of Service.
Such issuance shall be subject to the Corporation’s collection of the applicable
Withholding Taxes.

5.   Stockholder Rights.   The holder of this Award shall not have any
stockholder rights, including voting or dividend rights, with respect to the
Shares subject to the Award until the Participant becomes the record holder of
those Shares following their actual issuance upon the Corporation’s collection
of the applicable Withholding Taxes.

6.   Change of Control.

(a)    Any Restricted Stock Units subject to this Award at the time of a Change
in Control may be assumed by the successor entity or otherwise continued in full
force and effect or may be replaced

2


--------------------------------------------------------------------------------


with a cash retention program of the successor entity which preserves the Fair
Market Value of any unvested shares of Common Stock subject to the Award at the
time of the Change in Control and provides for subsequent payout of that value
in accordance with the same vesting provisions and Issue Date requirements
applicable to the Award. No accelerated vesting of the Restricted Stock Units
shall occur in the event of such assumption or continuation of the Award or such
replacement of the Award with a cash retention program. However, the vesting
provisions in effect for the Award following the Change in Control shall no
longer be tied to the attainment of the Performance Objective set forth in
Schedule I and shall instead be converted into the following Service-vesting
schedule:

(i)    The Award (whether in its assumed or continued form or as converted into
a cash retention program) shall vest in full upon the Participant’s continuation
in Service through                     , 20   . Following the completion of such
Service vesting period, the securities, cash or other property underlying the
vested Award shall be issued on the applicable Issue Date.

(ii)   Should any of the following events occur after such Change in Control but
prior to                     , 20   : (A) the termination of the Participant’s
Service by reason of death or Permanent Disability, (B) the Participant’s
resignation from Service for Good Reason  or (C) the termination of the
Participant’s Service other than for Good Cause, then the Award shall
immediately vest in full, and the securities, cash or other property underlying
the Award shall be issued on the Issue Date triggered by such cessation of
Service.

(b)   In the event the Award is assumed or otherwise continued in effect, the
Restricted Stock Units subject to the Award will be adjusted immediately after
the consummation of the Change in Control so as to apply to the number and class
of securities into which the Shares subject to those units immediately prior to
the Change in Control would have been converted in consummation of that Change
in Control had those Shares actually been issued and outstanding at that time.
To the extent the actual holders of the outstanding Common Stock receive cash
consideration for their Common Stock in consummation of the Change in Control,
the successor corporation may, in connection with the assumption or continuation
of the Stock Units subject to the Award at that time, substitute one or more
shares of its own common stock with a fair market value equivalent to the cash
consideration paid per share of Common Stock in the Change in Control
transaction, provided such shares are registered under the federal securities
laws and readily tradable on an established securities exchange.

(c)    If the Restricted Stock Units subject to this Award at the time of the
Change in Control are not so assumed or otherwise continued in effect or
replaced with a cash retention program under Paragraph 4(a), then those units
will vest immediately prior to the closing of the Change in Control. The Shares
subject to those vested units will be issued on the Issue Date triggered by such
accelerated vesting (or will otherwise be converted into the right to receive
the same consideration per share of Common Stock payable to the other
stockholders of the Corporation in consummation of that Change in Control and
distributed at the same time as such stockholder payments), subject to the
Corporation’s collection of the applicable Withholding Taxes pursuant to the
provisions of Paragraph 8.

(d)   This Agreement shall not in any way affect the right of the Corporation to
adjust, reclassify, reorganize or otherwise change its capital or business
structure or to merge, consolidate, dissolve, liquidate or sell or transfer all
or any part of its business or assets.

7.   Adjustment in Shares.   In the event of any of the following transactions
affecting the outstanding shares of Common Stock as a class without the
Corporation’s receipt of consideration: any stock split, stock dividend,
spin-off transaction, recapitalization, extraordinary dividend or distribution,
combination of shares, exchange of shares or other similar transaction affecting
the outstanding Common Stock as a class without the Corporation’s receipt of
consideration or in the event of any merger, consolidation or reorganization,
equitable adjustments shall be made to the total number and/or class of
securities issuable

3


--------------------------------------------------------------------------------


pursuant to this Award. Such adjustments shall be made in such manner as the
Plan Administrator deems appropriate in order to reflect such change and thereby
preclude a dilution or enlargement of benefits hereunder. However, in the event
of a Change in Control, the adjustments (if any) shall be made in accordance
with the provisions of Paragraph 6.

8.   Issuance of Shares of Common Stock/Collection of Withholding Taxes.

(a)    On the applicable Issue Date, the Corporation shall issue to or on behalf
of the Participant a certificate (which may be in electronic form) for the
applicable number of underlying shares of Common Stock, subject, however, to the
Corporation’s collection of the applicable Withholding Taxes.

(b)   The Corporation shall collect the applicable Withholding Taxes with
respect to the vested Shares issued hereunder through an automatic share
withholding procedure pursuant to which the Corporation will withhold, at the
time of such issuance, a portion of the  Shares with a Fair Market Value
(measured as of the Issue Date) equal to the amount of those taxes; provided,
however, that the amount of any Shares so withheld shall not exceed the amount
necessary to satisfy the Corporation’s required tax withholding obligations
using the minimum statutory withholding rates for federal and state tax purposes
that are applicable to supplemental taxable income. In the event payment is made
in a form other than the Shares, the Corporation shall collect from the
Participant the applicable Withholding Taxes pursuant to such procedures as the
Corporation deems appropriate under the circumstances.

(c)    Notwithstanding the foregoing provisions of Paragraph 8(b), the employee
portion of the federal, state and local employment taxes required to be withheld
by the Corporation in connection with the vesting of the Shares (the “Employment
Taxes”) shall in all events be collected from the Participant no later than the
last business day of the calendar year in which the Shares vest hereunder.
Accordingly, to the extent the Issue Date for one or more vested Shares is to
occur in a year subsequent to the calendar year in which those Shares vest, the
Participant shall, on or before the last business day of the calendar year in
which the Shares vest, deliver to the Corporation a check payable to its order
in the dollar amount equal to the Employment Taxes required to be withheld with
respect to those Shares.

(d)   Except as otherwise provided in Paragraph 6(c) and Paragraph 8(b), the
settlement of all Restricted Stock Units which vest under the Award shall be
made solely in shares of Common Stock. In no event, however, shall any
fractional shares be issued. Accordingly, the total number of shares of Common
Stock to be issued pursuant to the Award shall, to the extent necessary, be
rounded down to the next whole share in order to avoid the issuance of a
fractional share.

9.   Deferred Issue Date.   Notwithstanding any provision to the contrary in
this Agreement, no Shares (or other property) which become issuable or payable
hereunder by reason of the Participant’s Separation from Service shall actually
be issued to the Participant prior to the earlier of (i) the expiration of the
six (6)-month period measured from the date of his Separation from Service or
(ii) the date of his death, if the Participant is deemed at the time of such
Separation from Service to be a “key employee” within the meaning of that term
under Code Section 416(i) and such delayed issuance is otherwise required in
order to avoid a prohibited distribution under Code Section 409A(a)(2). Upon the
expiration of the applicable Code Section 409A(a)(2) deferral period, all Shares
(or other property) deferred pursuant to this Paragraph 9 shall be issued in a
lump sum to the Participant.

10.   Compliance with Laws and Regulations.   The issuance of shares of Common
Stock pursuant to the Award shall be subject to compliance by the Corporation
and Participant with all applicable requirements of law relating thereto and
with all applicable regulations of any stock exchange on which the Common Stock
may be listed for trading at the time of such issuance.

4


--------------------------------------------------------------------------------


11.   Notices.   Any notice required to be given or delivered to the Corporation
under the terms of this Agreement shall be in writing and addressed to the
Corporation at its principal corporate offices. Any notice required to be given
or delivered to Participant shall be in writing and addressed to Participant at
the address indicated below Participant’s signature line on this Agreement. All
notices shall be deemed effective upon personal delivery or upon deposit in the
U.S. mail, postage prepaid and properly addressed to the party to be notified.

12.   Successors and Assigns.   Except to the extent otherwise provided in this
Agreement, the provisions of this Agreement shall inure to the benefit of, and
be binding upon, the Corporation and its successors and assigns and Participant,
Participant’s assigns, the legal representatives, heirs and legatees of
Participant’s estate and any beneficiaries of the Award designated by
Participant.

13.   Construction.   This Agreement and the Award evidenced hereby are made and
granted pursuant to the Plan and are in all respects limited by and subject to
the terms of the Plan. All decisions of the Plan Administrator with respect to
any question or issue arising under the Plan or this Agreement shall be
conclusive and binding on all persons having an interest in the Award.

14.   Governing Law.   The interpretation, performance and enforcement of this
Agreement shall be governed by the laws of the State of California without
resort to that State’s conflict-of-laws rules.

15.   Employment at Will.   Nothing in this Agreement or in the Plan shall
confer upon Participant any right to continue in Service for any period of
specific duration or interfere with or otherwise restrict in any way the rights
of the Corporation (or any Parent or Subsidiary employing or retaining
Participant) or of Participant, which rights are hereby expressly reserved by
each, to terminate Participant’s Service at any time for any reason, with or
without cause.

IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first indicated above.

 

SJW CORP.

 

 

By:

 

 

 

Title:

 

 

 

 

[PARTICIPANT]

 

 

Signature:

 

 

 

Address:

 

 

 

 

 

 

 

5


--------------------------------------------------------------------------------


APPENDIX A

DEFINITIONS

The following definitions shall be in effect under the Agreement:

A.    Agreement shall mean this Restricted Stock Unit Issuance Agreement.

B.     Award shall mean the award of Restricted Stock Units made to the
Participant pursuant to the terms of this Agreement.

C.     Award Date shall mean the date the Restricted Stock Units are awarded to
Participant pursuant to the Agreement and shall be the date indicated in
Paragraph 1 of the Agreement.

D.    Board shall mean the Corporation’s Board of Directors.

E.     Change in Control shall mean any change in control or ownership of the
Corporation which occurs by reason of one or more of the following events:

(i)    the acquisition, directly or indirectly by any person or related group of
persons (as such term is used in Sections 13(d) and 14(d) of the Exchange Act),
other than the Corporation or a person that directly or indirectly controls, is
controlled by, or is under, control with the Corporation or an employee benefit
plan maintained by any such entity, of beneficial ownership (as defined in
Rule 13d-3 of the Exchange Act) of securities of the Corporation which, when
added to other acquisitions effected by such person or related group during the
twelve (12)-month period ending with the most recent acquisition, represent
thirty-five percent (35%) or more of the total combined voting power of the
Corporation’s then-outstanding securities;

(ii)   a merger, recapitalization, consolidation, or other similar transaction
to which the Corporation is a party, unless securities representing more than
50% of the combined voting power of the then-outstanding securities of the
surviving entity or a parent thereof are immediately thereafter beneficially
owned, directly or indirectly and in substantially the same proportion, by the
persons who beneficially owned the Corporation’s outstanding voting securities
immediately before the transaction;

(iii)  a sale, transfer or disposition of all or substantially all of the
Corporation’s assets, unless securities representing at least 50% of the
combined voting power of the then-outstanding securities of the entity acquiring
the Corporation’s assets or parent thereof are immediately thereafter
beneficially owned, directly or indirectly and in substantially the same
proportion, by the persons who beneficially owned the Corporation’s outstanding
voting securities immediately before the transaction;

(iv)  a merger, recapitalization, consolidation, or other transaction to which
the Corporation is a party or the sale, transfer, or other disposition of all or
substantially all of the Corporation’s assets if, in either case, the members of
the Board immediately prior to consummation of the transaction do not, upon
consummation of the transaction, constitute at least a majority of the board of
directors of the surviving entity or the entity acquiring the Corporation’s
assets, as the case may be, or a parent thereof (for this purpose, any change in
the composition of the board of directors that is anticipated or pursuant to an
understanding or agreement in connection with a transaction will be deemed to
have occurred at the time of the transaction); or

(v)    a change in the composition of the Board over a period of twelve (12)
consecutive months or less such that a majority of the Board members ceases by
reason of one or more contested elections for Board membership, to be comprised
of individuals who either (a) have been Board members since the beginning of
such period or (b) have been elected or nominated for election as Board members
during such period by at least a majority of the Board members who were
described in clause (a) or who were previously so elected or approved and who
were still in office at the time the Board approved such election or nomination;

A-1


--------------------------------------------------------------------------------


provided that no Change in Control shall occur if the result of the transaction
is to give more ownership or control of the Corporation to any person or related
group of persons who hold securities representing thirty-five percent (35%) or
more of the combined voting power of the Corporation’s outstanding securities as
of March 3, 2003.

F.     Code shall mean the Internal Revenue Code of 1986, as amended.

G.    Common Stock shall mean shares of the Corporation’s common stock.

H.    Corporation shall mean SJW Corp., a California corporation, and any
successor corporation to all or substantially all of the assets or voting stock
of SJW Corp. which shall by appropriate action adopt the Plan and/or assume the
Award.

I.      Employee shall mean an individual who is in the employ of the
Corporation (or any Parent or Subsidiary), subject to the control and direction
of the employer entity as to both the work to be performed and the manner and
method of performance.

J.      Fair Market Value per share of Common Stock on any relevant date shall
be determined in accordance with the following provisions:

(i)    If the Common Stock is at the time listed or admitted to trading on the
Nasdaq Global Market, the Fair Market Value shall be the closing selling price
per share on the date in question, as such price is reported by the National
Association of Securities Dealers for that particular Stock Exchange. If there
is no reported closing selling price for the Common Stock on the date in
question, then the closing selling price on the last preceding date for which
such quotation exists shall be determinative of Fair Market Value.

(ii)   If the Common Stock is at the time listed or admitted to trading on any
other Stock Exchange, then the Fair Market Value shall be the closing selling
price per share on the date in question on that Stock Exchange, as such price is
officially quoted in the composite tape of transactions on such exchange. If
there is no reported sale of Common Stock on such Stock Exchange on the date in
question, then the Fair Market Value shall be the closing selling price on the
exchange on the last preceding date for which such quotation exists.

K.    Good Cause shall be deemed to exist if, and only if: (i) Participant
engages in acts or omissions that result in substantial harm to the business or
property of the Corporation or any Parent or Subsidiary and that constitute
dishonesty, intentional breach of fiduciary obligation or intentional wrongdoing
or (ii) Participant is convicted of a criminal violation involving fraud or
dishonesty.

L.     Good Reason shall mean the occurrence of any of the following events
without Participant’s express written consent: (i) his removal from any of the
following positions:                       and                  , or any other
significant change in the nature or the scope of his authority or overall
working environment; (ii) the assignment to Participant of duties materially
inconsistent with his duties, responsibilities and status as
                     and                     ; (iii) a reduction in
Participant’s rate of base salary or target annual bonus, other than a reduction
in an amount not in excess of fifteen percent (15%) of either his base salary or
the sum of his base salary and target annual bonus pursuant to a uniform
reduction in the base salary or target bonus payable to all senior executives of
the Corporation to which Participant and the Executive Compensation Committee
have mutually agreed and which occurs prior to a Change in Control; (iv) a
change by the Corporation by [fifty-five] ([55]) miles or more of the principal
location at which Participant is required to perform Participant’s services
hereunder or [(v) a material breach by the Corporation of any of its obligations
under its employment agreement with the Participant dated                      ,
        (or any successor agreement) which remains uncured for more than thirty
(30) days following Participant’s written notice to the Board in which
Participant specifically identifies the material breach which has occurred].

M.    Measurement Period shall mean the period over which the Performance
Objective is to be measured. That period shall be the           -year period
measured from                   , 20    to                   , 20   .

A-2


--------------------------------------------------------------------------------


N.    1934 Act shall mean the Securities Exchange Act of 1934, as amended from
time to time.

O.    Participant shall mean the person to whom the Award is made pursuant to
the Agreement.

P.     Parent shall mean any corporation (other than the Corporation) in an
unbroken chain of corporations ending with the Corporation, provided each
corporation in the unbroken chain (other than the Corporation) owns, at the time
of the determination, stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.

Q.    Performance Objective shall the attainment of the total shareholder return
objective set forth in attached Schedule I, as calculated over the specified
Measurement Period.

R.    Permanent Disability shall mean the Participant’s inability to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment expected to result in death or to be of continuous
duration of twelve (12) months or more.

S.     Plan shall mean the Corporation’s Long-Term Incentive Plan.

T.     Plan Administrator shall mean either the Board or a committee of the
Board acting in its capacity as administrator of the Plan.

U.    Restricted Stock Unit shall mean each unit subject to this Award which
shall entitle the Participant to receive one share of Common Stock under the
Plan at a designated time following the vesting of that unit.

V.    Separation from Service shall mean the Participant’s termination of
Service under circumstances which are deemed to constitute a separation from
service within the meaning of Code Section 409A and the applicable Treasury
Regulations thereunder.

W.   Service shall mean the Participant’s performance of services for the
Corporation (or any Parent or Subsidiary) in the capacity of an Employee, a
non-employee member of the board of directors or a consultant or independent
advisor. For purposes of this Agreement, Participant shall be deemed to cease
Service immediately upon the occurrence of the either of the following events:
(i) Participant no longer performs services in any of the foregoing capacities
for the Corporation (or any Parent or Subsidiary) or (ii) the entity for which
Participant performs such services ceases to remain a Parent or Subsidiary of
the Corporation, even though Participant may subsequently continue to perform
services for that entity. Service shall not be deemed to cease during a period
of military leave, sick leave or other personal leave approved by the
Corporation, provided the period of any such leave does not exceed six
(6) months or such longer duration for which the Participant is provided with
re-employment rights by law or by written agreement with the Corporation. Except
to the extent otherwise required by law or expressly authorized by the Plan
Administrator or the Corporation’s written leave of absence policy, no Service
credit shall be given for purposes of the Service-vesting provisions of the
Agreement for any period Participant is on a leave of absence.

X.    Stock Exchange shall mean the American Stock Exchange, the Nasdaq Global
Market or the New York Stock Exchange.

Y.    Subsidiary shall mean any corporation (other than the Corporation) in an
unbroken chain of corporations beginning with the Corporation, provided each
corporation (other than the last corporation) in the unbroken chain owns, at the
time of the determination, stock possessing fifty percent (50%) or more of the
total combined voting power of all classes of stock in one of the other
corporations in such chain.

Z.     Withholding Taxes shall mean the federal, state and local income and
employment taxes required to be withheld by the Corporation in connection with
the vesting and concurrent issuance of the Shares.

A-3


--------------------------------------------------------------------------------


SCHEDULE I

PERFORMANCE OBJECTIVE

A-4


--------------------------------------------------------------------------------